OPINION — AG — QUESTION: YOUR OPINION IS HEREWITH SOLICITED REGARDING THE CLAIM OF THE JUDGE OF THE CITY COURT OF MUSKOGEE FOR ADDITIONAL SALARY. SAID CLAIM IS PREDICATED UPON A CLASSIFICATION SET FORTH IN THE SESSION LAWS 1959, CHAPTER 6A, SECTION 4 (19 O.S.H. 180.61) AS FOLLOWS: (1) ENFORCEMENT OFFICERS OR THOSE CHARGED WITH ENFORCING THE LAWS RELATING TO PUBLIC PEACE AND SAFETY; THE COUNTY ATTORNEY, THE COUNTY SHERIFF, THE COUNTY JUDGE, AND JUDGES IN COURT OF COMMON PLEAS WHERE ESTABLISHED. (2) TAX AND FEE OFFICIALS; THE COUNTY TREASURER, THE COUNTY CLERK, THE COURT CLERK, THE CLERK OF COMMON PLEAS, THE COUNTY ASSESSOR, THE COUNTY SUPERINTENDENT OF SCHOOLS AND THE MEMBERS OF THE BOARD OF COUNTY COMMISSIONERS. (3) OTHER ELECTIVE COUNTY OFFICERS. CITE: 11 O.S.H. 837, 11 O.S.H. 831 , 19 O.S.H. 180.61 (FRED HANSEN)